PER CURIAM.
The indictment in this case charged the appellant with the offense of rape. Trial thereon was had in the Circuit Court of Latiderdale County, Alabama, and resulted in a verdict finding the appellant guilty of said offense and fixing his punishment at life imprisonment. Judgment was duly entered in accordance therewith. Hence this appeal.
It would serve no purpose to set out the evidence in detail. We here state its salient tendencies. There was adequate and substantial evidence tending to show that the woman named in the indictment and alleged therein to have been raped, was seven and one half months pregnant at the time of the incident involved; that she was attacked by three Negroes in the presence of her husband; that her husband fled the scene and called the officers for help; that the men so attacking her each had sexual intercourse with her while the other two held her and had in their possession guns; that she fought them as long as she could; that she did not consent to any of such acts; that the appellant was the most aggressive of her attackers; that he was the first to force himself upon her; that following those related facts, the appellant forced her to leave that particular place and walk to an abandoned automobile near by, which was parked on a side road, and into the back seat thereof and again endeavored to rape her. It was at this point that two deputy sheriffs came on the scene; that the appellant was taken from said car and carried to the county jail.
On the next morning the defendant made a statement to an investigator for the Department of Public Safety, Dexter Haney, and other officers, in which he gave his version of the incident involved. That statement was admitted in evidence. The essence of defendant’s statement was consent on the part of the prosecutrix.
There was no error in the admissibility of the aforementioned statement of the appellant in evidence. Both Miranda and pre-Miranda predicates were fully observed.
In accordance with Title 14, § 389, Code of Alabama, 1940 as amended 1958, we have carefully reviewed the record of this appeal and find no error contained therein. The judgment appealed from therefore is due to be affirmed.
The foregoing opinion was prepared by L. S. MOORE, Supernumerary Circuit Judge, and was adopted by the court as its opinion.
Affirmed.
PRICE, P. J., and CATES, ALMON, and TYSON, JJ., concur.